Citation Nr: 0736844	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
dysthymic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 







INTRODUCTION

The veteran had active service from November 1974 until 
November 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan. 

A motion to advance this case on the Board's docket was 
received by the Board on September 28, 2007.  This motion was 
granted by the Board on October 30, 2007 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The Board notes that medical evidence of record and 
statements made by the veteran reflect his assertion that he 
is currently unable to maintain gainful employment.  The 
Board construes this evidence as raising an informal claim 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
As the RO has not yet adjudicated this issue, it is not 
properly before the Board; hence, this matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate, and make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claim.


The Board finds that additional development is required in 
order to satisfy VA's duty to assist obligations under the 
VCAA.  The veteran relayed in his request for advancement on 
the docket that he recently suffered a mental breakdown and 
was hospitalized at Battlecreek Medical Center.  As such 
records may assist the veteran in substantiating his claim, 
the Board finds that an effort should be made to obtain them.

The record also indicates that the veteran was last afforded 
a VA examination of his dysthymic disorder in Sepember 2004.  
The Board notes that this examination is more than three 
years old.  More importantly, as noted above, the veteran has 
asserted that his condition has worsened.  Based on the 
foregoing, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of the veteran's service-connected dysthymic 
disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (stating that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide all date(s) of psychiatric 
treatment and/or examination at 
Battlecreek Medical Center, to include 
reported hospitalization from August 3, 
2007 to August 13, 2007, on a provided VA 
Form 21-4142, Authorization and Consent to 
Release Information.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified.  

2.  After associating any evidence 
received in response to the above request 
to the claims folder, schedule the veteran 
for a VA examination to determine the 
current nature and extent of his service-
connected dysthymic disorder.  All 
necessary tests and studies should be 
conducted.  All pertinent symptoms should 
be described in full.  The claims folder 
should be reviewed in conjunction with 
such evaluation, and the examination 
report should clearly indicate that such 
review was performed.  All opinions 
expressed should be accompanied by 
complete rationales. 

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


